DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 17,18, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al (Patent number: US 5,945,972) in view of Williams et al (Publication number: US 2015/0029218) in view of Beckman (Publication number: US 2016/0357014) in view of El Idrissi et al (Patent number: US 9,827,835).

Consider Claim 1, Okumura et al show an apparatus (figure 20), comprising:
(a) A display comprising a plurality of pixels (see figure 20; column 22, lines 35-67); (Okumura shows a memory circuit 381 having a shift register function transmits data to or receive from an adjacent pixel over a data transmission line 389 in synchronism with clocks on a clock signal line 388. A select signal on a select signal line 390 selects one of data transfer between adjacent pixels arranged in a row and data transfer between adjacent pixels arranged in a column).
(b) Control circuitry configured to selectively control transparency states of the plurality of pixels of the display (see figure 20; column 22, lines 35-67); (Okumura shows a memory circuit 381 having a shift register function transmits data to or receive from an adjacent pixel over a data transmission line 389 in synchronism with clocks on a clock signal line 388. A select signal on a select signal line 390 selects one of data transfer between adjacent pixels arranged in a row and data transfer between adjacent pixels arranged in a column).
(c) The control circuitry comprising a multiplicity of cells, wherein a transparency state of one or more pixels is controlled by a state of an associated cell (Column 23, lines 1-25); (The memory circuit 381 is written into when an image signal is output from a signal line driver 311 onto the corresponding signal line 383 and the corresponding address line 382 is driven by an address line driver 312. For writing into the pixel cell, when an ON voltage is applied to both the corresponding row control line 387 and the corresponding first column control line 385).
(d) Wherein a cell is configured to provide a propagation signal dependent upon a state of that cell to physically adjacent cells and is configured to receive propagation signals provided by physically adjacent cells (Column 23, lines 1-25); (The memory circuit 381 is written into when an image signal is output from a signal line driver 311 onto the corresponding signal line 383 and the corresponding address line 382 is driven by an address line driver 312. For writing into the pixel cell, when an ON voltage is applied to both the corresponding row control line 387 and the corresponding first column control line 385).
However, Okumura et al do not specifically show that the state of the cell is controllable via addressing and is controllable via the received propagation signals. 
In related art, Williams et al show that the state of the cell is controllable via addressing and is controllable via the received propagation signals (See paragraphs 54 and 55); (The row drivers 322 may drive row lines for selecting a particular row of pixels within the pixel array 330 and for connecting data lines corresponding with the data line drivers 324 to pixels in the particular row of pixels. Each row line associated with the row drivers 322 may connect to latching TFTs within each pixel of the particular row of pixels).Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Williams et al into the teaching of Okumura et al in order to select one of a plurality of latched data values (See Williams et al; paragraphs 54 and 55).
However, Okumura in view of Williams does not specifically show that the transparency controlled display at least partially overlies the see through display and is configured to selectively control see through transparency in dependence upon content displayed with the see through display.
In related art, Beckman shows that the transparency controlled display at least partially overlies the see through display and is configured to selectively control see through transparency in dependence upon content displayed with the see through display (see figures 3 and 4; paragraphs 64 and 64); (Pixel device 1201 may be used in a wide variety of display settings and, in particular, can be useful in augmented reality contexts. For example, by lining and substantially covering a windshield, glasses, or any other transparent viewing screen, with pixels 1201, with the proviso that substantially transparent electrodes, semiconductors and backing plate materials be used, an array of pixels 1201 can be used by a control system to create a wide variety of virtual objects, shading and effects, which differ according to the viewing position of the user).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Beckman into the teaching of Okumura and Williams in order to provide environmental information to the user (see Beckman; paragraphs 5-8).
However, Okumura, Williams, and Beckman do not specifically show selectively control see-through transparency in dependence upon content displayed in front of a scene using the see-through display.
In related art, El Idrissi et al shows selectively control see-through transparency in dependence upon content displayed in front of a scene using the see-through display (figure 1; column 5, lines 45-67; column); (The level of transparency of the screen with variable transmission is defined by a transmission coefficient of the screen with variable transmission, driven by the assistance device, and varying between a maximum value corresponding to a maximum transparency of the screen, and a minimum value corresponding to a minimum transparency of the screen. The modification of the transmission coefficient thus leads to a modification of the transparency of the screen with variable transmission, thus enabling the driver to benefit from a modification of the perceived brightness).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of El Idrissi into the teaching of Okumura, Williams, and Beckman in order to adapt the transmission coefficient to enough situations that can be encountered by the vehicle (El Idrissi; column 1, lines 15-40).

Consider Claim 18, Okumura et al show an (see figure 20), apparatus comprising:
(a) A see-through display comprising at least a plurality of pixels wherein a transparency state of a pixel is controlled by a state of an associated cell controllable (see figure 20; column 22, lines 35-67); (Okumura shows a memory circuit 381 having a shift register function transmits data to or receive from an adjacent pixel over a data transmission line 389 in synchronism with clocks on a clock signal line 388. A select signal on a select signal line 390 selects one of data transfer between adjacent pixels arranged in a row and data transfer between adjacent pixels arranged in a column).
(b) Wherein each associated cell is configured to have a first state that causes an opaque state of one or more pixels only if the state of that cell is controlled via addressing to be the first state or a defined combination of adjacent cells to that cell all have a first state (see figure 20; column 22, lines 35-67); (Okumura shows a memory circuit 381 having a shift register function transmits data to or receive from an adjacent pixel over a data transmission line 389 in synchronism with clocks on a clock signal line 388. A select signal on a select signal line 390 selects one of data transfer between adjacent pixels arranged in a row and data transfer between adjacent pixels arranged in a column).
However, Okumura et al do not specifically show that the state of the cell is controllable via addressing and is controllable via the received propagation signals. 
In related art, Williams et al show that the state of the cell is controllable via addressing and is controllable via the received propagation signals (See paragraphs 54 and 55); (The row drivers 322 may drive row lines for selecting a particular row of pixels within the pixel array 330 and for connecting data lines corresponding with the data line drivers 324 to pixels in the particular row of pixels. Each row line associated with the row drivers 322 may connect to latching TFTs within each pixel of the particular row of pixels).Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Williams et al into the teaching of Okumura et al in order to select one of a plurality of latched data values (See Williams et al; paragraphs 54 and 55).
However, Okumura in view of Williams does not specifically show that the transparency controlled display at least partially overlies the see through display and is configured to selectively control see through transparency in dependence upon content displayed with the see through display.
In related art, Beckman shows that the transparency controlled display at least partially overlies the see through display and is configured to selectively control see through transparency in dependence upon content displayed with the see through display (see figures 3 and 4; paragraphs 64 and 64); (Pixel device 1201 may be used in a wide variety of display settings and, in particular, can be useful in augmented reality contexts. For example, by lining and substantially covering a windshield, glasses, or any other transparent viewing screen, with pixels 1201, with the proviso that substantially transparent electrodes, semiconductors and backing plate materials be used, an array of pixels 1201 can be used by a control system to create a wide variety of virtual objects, shading and effects, which differ according to the viewing position of the user).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Beckman into the teaching of Okumura and Williams in order to provide environmental information to the user (see Beckman; paragraphs 5-8).
However, Okumura, Williams, and Beckman do not specifically show selectively control see-through transparency in dependence upon content displayed in front of a scene using the see-through display.
In related art, El Idrissi et al shows selectively control see-through transparency in dependence upon content displayed in front of a scene using the see-through display (figure 1; column 5, lines 45-67; column); (The level of transparency of the screen with variable transmission is defined by a transmission coefficient of the screen with variable transmission, driven by the assistance device, and varying between a maximum value corresponding to a maximum transparency of the screen, and a minimum value corresponding to a minimum transparency of the screen. The modification of the transmission coefficient thus leads to a modification of the transparency of the screen with variable transmission, thus enabling the driver to benefit from a modification of the perceived brightness).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of El Idrissi into the teaching of Okumura, Williams, and Beckman in order to adapt the transmission coefficient to enough situations that can be encountered by the vehicle (El Idrissi; column 1, lines 15-40).

Consider Claim 20, Okumura et al show a method (see figure 20), comprising: Controlling a state of a first set of cells; controlling a state of a second set of cells; using the state of the first set of cells and the second set of cells to control a transparency state of pixels in a see-through display (see column 23, lines 1-30); (The memory circuit 381 is written into when an image signal is output from a signal line driver 311 onto the corresponding signal line 383 and the corresponding address line 382 is driven by an address line driver 312. For writing into the pixel cell, when an ON voltage is applied to both the corresponding row control line 387 and the corresponding first column control line 385, image information is written into the cell by the corresponding memory circuit).
However, Okumura et al do not specifically show that the first set of cells is controlled by addressing and that the second set of cells is controlled by cell to cell transfer of propagation.
In related art, Williams et al show that that the first set of cells is controlled by addressing and that the second set of cells is controlled by cell to cell transfer of (see paragraphs 54 and 55); (Controller 332 may perform a particular homographic transformation to an image then load pixel values associated with the image into the pixel array 330. The controller may subsequently perform a pixel offset adjustment by shifting the pixel values within the pixel array 331).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Williams et al into the teaching of Okumura et al in order to select one of a plurality of latched data values (See Williams et al; paragraphs 54 and 55).
However, Okumura in view of Williams does not specifically show that the transparency controlled display at least partially overlies the see through display and is configured to selectively control see through transparency in dependence upon content displayed with the see through display.
In related art, Beckman shows that the transparency controlled display at least partially overlies the see through display and is configured to selectively control see through transparency in dependence upon content displayed with the see through display (see figures 3 and 4; paragraphs 64 and 64); (Pixel device 1201 may be used in a wide variety of display settings and, in particular, can be useful in augmented reality contexts. For example, by lining and substantially covering a windshield, glasses, or any other transparent viewing screen, with pixels 1201, with the proviso that substantially transparent electrodes, semiconductors and backing plate materials be used, an array of pixels 1201 can be used by a control system to create a wide variety of virtual objects, shading and effects, which differ according to the viewing position of the user).
(see Beckman; paragraphs 5-8).
However, Okumura, Williams, and Beckman do not specifically show selectively control see-through transparency in dependence upon content displayed in front of a scene using the see-through display.
In related art, El Idrissi et al shows selectively control see-through transparency in dependence upon content displayed in front of a scene using the see-through display (figure 1; column 5, lines 45-67; column); (The level of transparency of the screen with variable transmission is defined by a transmission coefficient of the screen with variable transmission, driven by the assistance device, and varying between a maximum value corresponding to a maximum transparency of the screen, and a minimum value corresponding to a minimum transparency of the screen. The modification of the transmission coefficient thus leads to a modification of the transparency of the screen with variable transmission, thus enabling the driver to benefit from a modification of the perceived brightness).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of El Idrissi into the teaching of Okumura, Williams, and Beckman in order to adapt the transmission coefficient to enough situations that can be encountered by the vehicle (El Idrissi; column 1, lines 15-40).

(see figure 20; column 22, lines 35-67); (Okumura shows a memory circuit 381 having a shift register function transmits data to or receive from an adjacent pixel over a data transmission line 389 in synchronism with clocks on a clock signal line 388. A select signal on a select signal line 390 selects one of data transfer between adjacent pixels arranged in a row and data transfer between adjacent pixels arranged in a column).

Consider Claim 3, Williams et show that the control circuitry is configured such that if any of a defined combination of adjacent cells to a subject cell have a second state then the subject cell has a second state unless the state of the cell is controlled via addressing to be a first state, wherein the control circuitry is configured such that the second state of the subject cell causes a transparent state of one or more pixels (See paragraphs 54 and 55); (The row drivers 322 may drive row lines for selecting a particular row of pixels within the pixel array 330 and for connecting data lines corresponding with the data line drivers 324 to pixels in the particular row of pixels. Each row line associated with the row drivers 322 may connect to latching TFTs within each pixel of the particular row of pixels).

(See paragraphs 54 and 55); (The row drivers 322 may drive row lines for selecting a particular row of pixels within the pixel array 330 and for connecting data lines corresponding with the data line drivers 324 to pixels in the particular row of pixels. Each row line associated with the row drivers 322 may connect to latching TFTs within each pixel of the particular row of pixels).

Consider Claims 5 and 6, Okumura et al show that the multiplicity of cells are configured to provide respective propagation signals in electrical parallel, wherein a cell comprises circuitry for logically combining received propagation signals from different cells (see figure 20).

Consider Claim 7, Williams et al show that the cells are arranged in an array of rows and columns, wherein at least some cells comprise circuitry for logically combining a received propagation signal from a cell in a nearest neighbor row at the same column with a received propagation signal from a cell in a nearest neighbor column at the same row to provide an output propagation signal for a cell in a different nearest neighbor row and the same column and for a cell in a different nearest neighbor column and the same (see paragraphs 54 and 55); (Controller 332 may perform a particular homographic transformation to an image then load pixel values associated with the image into the pixel array 330. The controller may subsequently perform a pixel offset adjustment by shifting the pixel values within the pixel array 331).

Consider Claims 8 and 9, Okumura et al show that a cell comprises a memory component configured to store a state of the cell for controlling a transparency state of one or more pixels, wherein the control circuitry is configured to address the memory component to store a state of the cell  (see figure 20; column 22, lines 35-67); (Okumura shows a memory circuit 381 having a shift register function transmits data to or receive from an adjacent pixel over a data transmission line 389 in synchronism with clocks on a clock signal line 388. A select signal on a select signal line 390 selects one of data transfer between adjacent pixels arranged in a row and data transfer between adjacent pixels arranged in a column).

Consider Claim 10, Okumura et al show that the control circuitry is configured to address the memory component using a combination of a voltage state on a row line and a voltage state on a column line, wherein a first combination of high voltage and low voltage on the row line and the column line causes a first state to be written to the memory component and a second different combination of high voltage and low voltage on the row line and the column line causes a second state to be written to the memory component (column 23, lines 5-15); (The memory circuit 381 is written into when an image signal is output from a signal line driver 311 onto the corresponding signal line 383 and the corresponding address line 382 is driven by an address line driver 312).

Consider Claims 11 and 12, Williams et al show that the control circuitry is configured such that the stored value in the memory component is controllable via the received propagation signals, wherein the control circuitry is configured such the stored value in the memory component determines a propagation signal provided to physically adjacent cells (see paragraph 53); (Data values stored on a storage capacitor for a particular pixel may be used to drive one of a plurality OLEDs within the pixel array 330. The pixel array 330 may include pixel interconnections 333 between adjacent pixels for facilitating the shifting of pixel values within the pixel array).

Consider Claim 13, Williams et al show a cell comprises a memory component configured to store a state of the cell for controlling a transparency state of one or more pixels associated with the cell, wherein the control circuitry is configured to control a stored value of a memory component of each of a selected first set of cells and wherein the control circuitry is configured to apply the stored values of the memory components of at least the selected first set of cells to associated pixels, simultaneously in parallel (See paragraphs 54 and 55); (The row drivers 322 may drive row lines for selecting a particular row of pixels within the pixel array 330 and for connecting data lines corresponding with the data line drivers 324 to pixels in the particular row of pixels. Each row line associated with the row drivers 322 may connect to latching TFTs within each pixel of the particular row of pixels).

Consider Claims 14, Williams et al show that the control circuitry is configured to define a boundary by setting a state of selected cells via addressing and is configured to in-fill the boundary via the propagation signals, additionally comprising a content display (see paragraphs 59 and 60); (The sampling regions 424 and 426 may both comprise images that are 1366 pixels by 768 pixels. Each pixel within the target image may correspond with a weighted mapping of four or more pixels within the source image).

Consider Claim 17, Williams et al show a chassis configured to support the apparatus in use as part of a display, wherein the system is a wearable display and the chassis is a wearable chassis configured to enable the apparatus to be worn by a user, the system is a vehicle and the chassis is a vehicular chassis configured to enable the apparatus to be part of the vehicle, the system is an appliance and the chassis is an appliance chassis configured to enable the apparatus to be part of the appliance, the system is a building and the chassis is a building chassis configured to enable the apparatus to be part of the building, or the system is a free-standing display and the chassis is a support chassis configured to enable the apparatus to be supported by the ground (see figures 1 and 2B; paragraphs 28, 41 and 42); (The one or more networks 180 allow a particular computing device to connect to and communicate with another computing device. The depicted computing devices include mobile device 11, mobile device 12, mobile device 19).

(figure 1; column 5, lines 45-67; column).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/14/2022